Citation Nr: 0844825	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 50 percent rating for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The veteran alleges that his PTSD is more severe than the 
current 50 percent rating reflects.  Specifically, the 
veteran contends that although he is a skilled bricklayer, he 
is unable to get along with his co-workers and is unable to 
sustain employment for any significant amount of time.  The 
veteran has submitted a detailed account of his employment 
history demonstrating that over the past thirty years he has 
worked for at least eight masonry companies, and for at least 
twenty-three refractory companies.  As to his employment 
pattern, he explained that each time he was laid off, he 
would find new jobs through his local union or by driving to 
non-union job sites.  However, after a period of time, he 
would develop an unfavorable reputation amongst his employers 
and would have to re-locate in order to find other jobs.  He 
reports that he has moved at least eleven times in order to 
seek employment.  He contends that due to the symptoms of his 
PTSD, he is no longer able to relocate and has run out of 
employment options.  The veteran asserts that his disability 
results in major impairment in occupational functioning, 
meriting an increased rating of at least 70 to 100 percent.

In September 2006, the veteran submitted statements from two 
of his employers.  Both employers stated that the veteran 
worked for their respective companies on and off since 2003, 
but that beginning in 2005, the veteran's work record 
deteriorated as he was involved in numerous incidents with 
several different employees, thus causing the need to 
terminate his employment.  Both employers stated that, while 
the veteran was able to complete his job duties, his 
supervisors and co-workers could no longer tolerate his mood 
changes.

The statements from the veteran's former employers suggest 
that his PTSD may have worsened since the time of his last VA 
examination in August 2004, as he was then employed.  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
veteran's last VA examination is not necessarily stale, the 
veteran has indicated that his condition has worsened since 
the date of the latest examination.  Because there may have 
been a significant change in the veteran's condition, a new 
examination is in order.  

Additionally, because the most recent clinical records of 
record are dated in March 2006, and the veteran has indicated 
that he has continued to receive regular treatment for PTSD 
since that time, including the completion of a seven-week 
PTSD residential rehabilitation treatment program in North 
Little Rock, Arkansas, the Board finds that there are 
additional VA treatment records pertinent to this claim that 
are outstanding.  Because these may include records that are 
pertinent to the veteran's claim, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA 
facilities located in Little Rock, 
Arkansas; New Orleans, Louisiana; and 
Baton Rouge, Louisiana, dated from 
March 2006 to the present.

2.  After the above-requested records 
have been associated with the claims 
file, schedule the veteran for a 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The examiner should review the 
claims file  and indicate in the report 
that the claims file was reviewed.  All 
signs and symptoms of the service-
connected psychiatric disorder should be 
reported in detail.  The examiner should 
describe the impact of the veteran's 
psychiatric disorder on his occupational 
and social functioning, and specifically 
opine as to whether the veteran's PTSD 
renders him unemployable. 

3.  Then, readjudicate the claim.  If 
action remains adverse, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

